

 SCON 24 ENR: Providing for a conditional adjournment or recess of the Senate and an adjournment of the House of Representatives. 
U.S. Senate
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. CON. RES. 24IN THE SENATE OF THE UNITED
		  STATESOctober 16, 2013Agreed toCONCURRENT RESOLUTIONProviding for a conditional adjournment or
		  recess of the Senate and an adjournment of the House of Representatives.
		  That when the Senate recesses or adjourns
			 on any day from Wednesday, October 16, 2013, through Friday, October 25, 2013,
			 on a motion offered pursuant to this concurrent resolution by its Majority
			 Leader or his designee, it stand recessed or adjourned until 12:00 noon on
			 Monday, October 28, 2013, or such other time on that day as may be specified
			 by its Majority Leader or his designee in the motion to recess or adjourn, or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first; and that when the House adjourns on any
			 legislative day from Wednesday, October 16, 2013, through Monday, October 21, 2013, on a motion offered pursuant to this current resolution by its
			 Majority Leader or his designee, it stand adjourned until 2:00 p.m. on Tuesday,
			 October 22, 2013, or until the time of any reassembly pursuant to section 2 of
			 this concurrent resolution, whichever occurs first.2.The Majority Leader of the Senate and the
			 Speaker of the House, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the Senate and the Minority Leader of
			 the House, shall notify the Members of the Senate and House, respectively, to
			 reassemble at such place and time as they may designate if, in their opinion,
			 the public interest shall warrant it.Secretary of the SenateClerk of the House of Representatives